DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second conductive layer further includes a scan signal line, and the gate electrode branches off  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  
As to claim 16: It recites “a first conductive layer disposed on the substrate” in line 3, wherein the “;” should be added as ---on the substrate;---; 
in line 5, the “;” should be added as ---the first insulating layer---; 
in line 15, “a first power supply wire electrically connected to a driving transistor first electrode of the driving transistor” should be changed to ---a first power supply wire electrically connected to a first electrode of the driving transistor---;
in line 17, “a data signal line electrically connected to a first switching transistor first electrode of the first switching transistor” should be changed to ---a data signal line electrically connected to a first electrode of the first switching transistor”; 
in line 19, “the semiconductor layer includes;” should be changed to --- the semiconductor layer includes:---; and
in lines 24-25, “the second conductive layer includes the first switching transistor first electrode and the driving transistor first electrode” should be changed to ---the second conductive layer includes the first electrode of the first switching transistor and the first electrode of the driving transistor.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-10, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
As to claim 2: It recites “the second conductive layer further includes a scan signal line, and the gate electrode branches off from the scan signal line.” However, the drawing of the specification does not describe this features. Therefore, it is not enable one skill in the art to make and/or use the claimed invention.
As to claims 3-10: Claims 3-10 are dependent claims of claim 2. Therefore, claims 3-10 are rejected with same rationale as claim 2.
As to claim 15: It recites “the first power supply wire is disposed to overlap a part of the second semiconductor pattern and is electrically connected to the part of the second semiconductor pattern through the contact hole that penetrates the first and second insulating layers.” However, the drawing of the specification does not describe this features. Therefore, it is not enable one skill in the art to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As to claim 2: The omitted elements are: “the second conductive layer further includes a scan signal line, and the gate electrode branches off from the scan signal line”. 
As to claims 3-10: Claims 3-10 are dependent claims of claim 2. Therefore, claims 3-10 are rejected with same rationale as claim 2.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 15: The omitted structural cooperative relationships are: “the first power supply wire is disposed to overlap a part of the second semiconductor pattern and is electrically connected to the part of the second semiconductor pattern through the contact hole that penetrates the first and second insulating layers”.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16: It recites “a first power supply wire electrically connected to a driving transistor first electrode of the driving transistor”; “a data signal line electrically connected to a first switching transistor first electrode of the first switching transistor”; and “the second conductive layer includes the first switching transistor first electrode and the driving transistor first electrode” The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claim 17-21: Claims 17-21 are dependent claims of claim 16. Therefore, claims 17-21 are rejected with same rationale as claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (US 2018/0033851 A1).
As to claim 1: Kim discloses a display device (Figs. 1-6, a display device”; Abstract) comprising: 
a substrate (Fig. 6, “a substrate  SUB”; ¶0010); 
a first conductive layer disposed on the substrate, the first conductive layer including a data signal line (Fig. 6, “a first conductive layer DL VDD” disposed on the substrate, the first conductive layer including “a data signal line DL”; ¶0010);
a first insulating layer disposed on the first conductive layer (Fig. 16, “a first insulating layer BUF” disposed on the first conductive layer; ¶0059); 
a semiconductor layer disposed on the first insulating layer, the semiconductor layer including a first semiconductor pattern (Fig. 6, “a semiconductor layer SA/DA” disposed on the first insulating layer, the semiconductor layer including a first semiconductor pattern; ¶0011-0012);
a second insulating layer disposed on the semiconductor layer (Fig. 6, “a second insulating layer IN/GI” disposed on the semiconductor layer; ¶0048, 0059); and 

a gate electrode disposed to overlap the first semiconductor pattern (Fig. 6, “a gate electrode SG/DG” disposed to overlap the first semiconductor pattern; ¶0048-0049);
a transistor first electrode disposed to overlap a part of the first semiconductor pattern, wherein the transistor first electrode is electrically connected to the data signal line through a contact hole that penetrates the first and second insulating layers (Fig. 6, “a transistor first electrode SS” disposed to overlap a part of “the first semiconductor pattern SA”, wherein the transistor first electrode is electrically connected to the data signal line DL through a contact hole that penetrates the first second insulating layers IN SUB; ¶0048-0051); and 
a transistor second electrode disposed to overlap another part of the first semiconductor pattern (Fig. 6, “a transistor second electrode SD” disposed to overlap another part of the first semiconductor pattern GI; ¶0048-0051).
As to claim 2: Kim discloses the second conductive layer further includes a scan signal line, and the gate electrode branches off from the scan signal line (Figs. 5-6, the second conductive layer further includes “a scan signal line SL”, and the gate electrode SG branches off from the scan signal line; ¶0037-0060).  
As to claim 3: Kim discloses the data signal line extends in a first direction, and the scan signal line extends in a second direction that intersects the first direction (Fig. 
As to claim 4: Kim discloses the gate electrode extends in the first direction (Fig. 5 shows the gate electrode SG extends in the first direction).  
As to claim 12: Kim discloses the gate electrode, the transistor first electrode, and the transistor second electrode are spaced apart from one another (Fig. 6 shows the gate electrode SG, the transistor first electrode SS, and the transistor second electrode SD are spaced apart from one another).
As to claim 13: Kim discloses the transistor first electrode is electrically connected to the part of the first semiconductor pattern through a contact hole that penetrates the second insulating layer (Fig. 6, the transistor first electrode SS is electrically connected to the part of the first semiconductor pattern GI through a contact hole that penetrates the second insulating layer IN).  
As to claim 14: Kim discloses the semiconductor layer further includes a second semiconductor pattern disposed apart from the first semiconductor pattern (Fig. 6, the semiconductor layer further includes “a second semiconductor pattern GI” of “a driving transistor DT” disposed apart from the first semiconductor pattern GI).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2018/0033851 A1), as applied to claim 2 above, and further in view of HWANG et al (US 2019/0129548 A1).
 As to claim 5: Kim does not expressly disclose the first conductive layer further includes a data pad at an end of the data signal line. However, Hwang teaches a display device comprises a plurality of data signal lines, wherein each of the plurality of data signal line includes a data pad at an end of the data signal line (Figs. 1, 8, a display device comprises “a plurality of data signal lines DL”, wherein each of the plurality of data signal line includes “a data pad DLL” at an end of the data signal line; Abstract, ¶0085-0089, 0131). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to implement a data pad on the substrate, such that the first conductive layer further includes the data pad at an end of the data signal line as taught by Hwang. The motivation would have been in order to provide a touch display device and panel having a compact structure, by which the overall thickness can be reduced (Hwang: ¶0011).
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior art Hwang further discloses claim limitation of the second conductive layer further includes a pad electrode that overlaps the data pad (Fig. 8-11, “a pad electrode DP” that overlaps the data pad DLL). In addition, the same motivation is used as the rejection of claim 6.
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior art Hwang further discloses claim limitation of the pad electrode is electrically connected to the data pad through a contact hole that penetrates the first and second insulating layers .  

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2018/0033851 A1), in view of HWANG et al (US 2019/0129548 A1), hereinafter Kims as applied to claims 6, 14 above, and further in view of GUNJI (US 2019/0189974 A1).
As to claim 8: Kims does not expressly disclose a conductive capping layer disposed on the second conductive layer. However, Gunji teaches a display device comprises a second conductive layer and a conductive capping layer disposed on the second conductive layer (Figs. 1-2, a display device comprises “a second conductive layer 50e” and “a conductive capping layer 110” disposed on the second conductive layer; Abstract, ¶0042-0043). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kims to implement a conductive capping layer which is disposed on the second conductive layer as taught by Gunji. The motivation would have been in order to connect a conductive layer with a thin film transistor through via an oxide conductive layer (Gunji: ¶0042).
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior art Gunji further discloses claim limitation of the conductive capping layer includes a ZIO film, an IZO film, an ITO film, or a Ti/Mo/ITO film (Fig. 2, ¶0042). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 10: Claim 10 is a dependent claim of claim 8. The combination of the prior art Hwang and Gunji further disclose claim limitation of the pad electrode is in electrical contact with the conductive capping layer (Hwang: Fig. 12, the pad electrode DP; Gunji: Fig. 2, the conductive capping layer is disposed on the second conductive layer by implementing the conductive capping layer on the pad electrode of the second conductive layer). In addition, the same motivation is used as the rejection of claim 10.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2018/0033851 A1), in view of HWANG et al (US 2019/0129548 A1) and GUNJI (US 2019/0189974 A1), hereinafter Kim1 as applied to claim 10, and further in view of CHOI et al (CN 103579532 A).
As to claim 11: Hwang discloses the pad electrode is a metal (¶0162).  Kim1 does not expressly disclose the pad electrode includes copper. 
However, Choi teaches a display device comprises a data pad electrode is made by a copper material (Figs. 1, 10F, “a data pad electrode 317p” is made by a copper material; Abstract, ¶0242). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim1 to use copper material for the data pad, such that the pad electrode includes copper as taught by Choi. The motivation would have been in order to form the data pad electrode by low resistance conductive material (Choi: ¶0050, 0242).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2018/0033851 A1), as applied to claim 14 above, and further in view of GUNJI (US 2019/0189974 A1).
As to claim 15: Kim discloses55 SD-200105-KNBthe first conductive layer further includes a first power supply wire (Figs. 5-6, the first conductive layer further includes “a first power supply wire VDD/DS”), and the first power supply wire is disposed to overlap a part of the second semiconductor pattern and is electrically connected to the part of the second semiconductor pattern through the contact hole that penetrates the second insulating layer (Figs. 5-6, the first power supply wire DS is disposed to overlap a part of the second semiconductor pattern GI and is electrically connected to the part of the second semiconductor pattern through the contact hole that penetrates the second insulating layer IN; ¶0012-0013, 0040, 0051). Kim discloses the first power supply wire is directly connected to a source electrode of a driving transistor (Fig. 2, the first power supply wire VDD is directly connected to a source electrode of a driving transistor DT”). Kim does not expressly disclose the first power supply wire is electrically connected to the part of the second semiconductor pattern through the contact hole that penetrates the first and second insulating layers. However, Gunji teaches a display device comprises a driving transistor is connected to a power supply in order to supply current to a light emitting diode (Figs. 1-2, 5, a display device comprises “a driving transistor 50” is connected to a power supply in order to supply current to an organic light emitting element; ¶0039), wherein a source/drain electrode of the driving transistor represents a first power supply wire is electrically connected to a part of a semiconductor pattern of the driving transistor through a contact hole that penetrates a first insulating layer and a .

Claim(s) 16-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2018/0033851 A1), in view of KANEGAE (US 2012/0074423 A1).
As to claim 16: Kim discloses a display device (Figs. 1-6, “a display device”; Abstract) comprising: 
a substrate (Fig. 6, “a substrate  SUB”; ¶0010); 
a first conductive layer disposed on the substrate (Fig. 6, “a first conductive layer DL VDD” disposed on the substrate; ¶0010);
a first insulating layer disposed on the first conductive layer (Fig. 16, “a first insulating layer BUF” disposed on the first conductive layer; ¶0059); 

a second insulating layer disposed on the semiconductor layer (Fig. 6, “a second insulating layer IN/GI” disposed on the semiconductor layer; ¶0048, 0059);  
a second conductive layer disposed on the second insulating layer (Fig. 6, “a second conductive layer SG/DG/DS/DD/SS/SD” disposed on the second insulating layer; ¶0048-0049);
a third insulating layer disposed on the second conductive layer (Fig. 6, “a third insulating layer PAS” disposed on the second conductive layer IN; ¶0056); 
a third conductive layer disposed on the third insulating layer (Fig. 6, “a third conductive layer ANO” disposed on the third insulating layer; ¶0053); 
a light-emitting element disposed in pixels (Fig. 6, “a light-emitting element OLE” disposed in pixels; ¶0010-0011, 0045); 
a driving transistor providing a driving current to the light-emitting element (Figs. 2, 6, “a driving transistor DT” providing a driving current to the light-emitting element; ¶0010-0012, 0045-0056); and 
a first switching transistor transmitting a data signal to a gate electrode of the driving transistor (Figs. 2, 6, “a first switching transistor ST” transmitting “a data signal DL to a gate electrode of the driving transistor; ¶0010-0012), wherein 
the first conductive layer includes: 
a first power supply wire electrically connected to a driving transistor first electrode of the driving transistor (Figs. 2, 6, “a first power supply wire VDD” electrically 
a data signal line electrically connected to a first switching transistor first electrode of the first switching transistor, the semiconductor layer includes (Figs. 2, 6, “a data signal line DL” electrically connected to “a first switching transistor first electrode SS” of the first switching transistor ST”; ¶0011, 0051), 
the semiconductor layer includes; 
a first semiconductor pattern (Fig. 6, “a first semiconductor pattern DA” disposed on the first insulating layer); and 
a second semiconductor pattern disposed apart from the first semiconductor pattern, and the second conductive layer includes the first switching transistor first electrode and the driving transistor first electrode (Fig. 6 shows “a second semiconductor pattern SA” of the first switching transistor ST disposed apart from the first semiconductor pattern DA, and the driving transistor first electrode DS).  
Kim does not expressly disclose the first semiconductor pattern overlaps the first power supply wire. However, Kanegae teaches a display device comprises a semiconductor pattern overlaps a first power supply wire (Figs. 1, 11B, “a display device 1”  comprises “a first semiconductor pattern 321” overlaps “a first power supply wire 23B”; ¶0226). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to rearrange the first power supply wire, such that the first semiconductor pattern overlaps the first power supply wire as taught by Kanegae. The motivation would have been in order to stabilize the electric potential in the back channel (Kanegae: ¶0224).
As to claim 17: Claim 17 is a dependent claim of claim 16. The prior art Kanegae further discloses claim limitation of a part of the second semiconductor pattern overlaps the data signal line (Fig. 11A, “a part of a second semiconductor pattern 311” overlaps “a data signal line 22”; ¶0158, wherein the source line represents a data signal line). In addition, the same motivation is used as the rejection of claim 17.  
As to claim 18: Kim discloses the second conductive layer further includes a scan signal line that transmits a scan signal to a gate electrode of the first switching transistor (Fig. 5, the second conductive layer further includes “a scan signal line SL/SG” that transmits a scan signal to “a gate electrode SG” of the first switching transistor ST).  
As to claim 19: Kim discloses the data signal line and the first power supply wire extend in a first direction, and the scan signal line extends in a second direction that intersects the first direction (Fig. 5, the data signal line DL and the first power supply wire VDD extend in a first direction, and the scan signal line SL extends in a second direction that intersects the first direction).  
As to claim 21: Kim discloses the third conductive layer is electrically connected to the driving transistor first electrode through a contact hole that penetrates the third insulating layer (Fig. 6, the third conductive layer ANO is electrically connected to the driving transistor DT first electrode DD through a contact hole that penetrates the third insulating layer OC,PAS).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2018/0033851 A1), in view of KANEGAE (US 2012/0074423 A1), hereinafter Kim2 as applied to claim 16 above, and further in view of CHOI (US 2019/0131369 A1).
As to claim 20: Kim2 does not expressly disclose a second switching transistor transmitting a sensing signal to an electrode of the driving transistor, wherein the second conductive layer further includes a sensing signal line which transmits the sensing signal to a gate electrode of the second switching transistor. However, Choi teaches a display device comprises a second switching transistor transmitting a sensing signal to an electrode of a driving transistor (Figs. 1, 3, a display device comprises “a second switching transistor ST” transmitting “a sensing signal VREF” to “an electrode of a driving transistor DR”; Abstract, ¶0050, 0061-0063), wherein a conductive layer further includes a sensing signal line which transmits a sensing signal to a gate electrode of the second switching transistor (Fig. 3, 7, a conductive layer further includes “a sensing signal line GL2” which transmits “a sensing signal sense” to “a gate electrode of the second switching transistor ST”; ¶0061-0064, 0076-0081). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim2 to implement a second switching transistor into a pixel circuit of the display device, wherein the second switching transistor transmitting a sensing signal to an electrode of the driving transistor, wherein the second conductive layer further includes a sensing signal line which transmits the sensing signal to a gate electrode of the second switching transistor as taught by Choi. The motivation would have been in order to generate a compensation signal based on the sensing result (Choi: ¶0065).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693